





Exhibit 10.34
HURON CONSULTING GROUP INC.
2012 OMNIBUS INCENTIVE PLAN
(As Amended and Restated Effective February 13, 2020)
1.
History and Purpose. Huron Consulting Group Inc., a Delaware corporation
(“Huron”), previously established the Huron Consulting Group Inc. 2012 Omnibus
Incentive Plan, as amended from time to time (the “Plan”) to attract and retain
employees, non-employee directors and independent contractors providing services
to Huron and/or the Affiliates (defined below), to motivate Participants
(defined below) to achieve long-term goals of Huron and the Affiliates, to
provide incentive compensation opportunities that are competitive with those of
other corporations, and to further align Participants’ interests with those of
Huron’s stockholders, and thereby to promote the long-term financial interest of
Huron and the Affiliates, including growth in value of Huron’s equity and
enhancement of long-term stockholder value. The Plan has been previously
amended, and the following provisions constitute an amendment, restatement, and
continuation of the Plan effective February 13, 2020.

2.
Definitions. As used in the Plan, the following definitions apply to the terms
indicated below:

(a)
“Administrative Actions” shall have the meaning set forth in Section 5(d).

(b)
“Affiliate” means any corporation, partnership, joint venture or other entity
during any period in which (i) Huron, directly or indirectly, owns at least 50%
of the combined voting power of all classes of stock of such entity or at least
50% of the ownership interests in such entity or (ii) such entity, directly or
indirectly, owns at least 50% of the combined voting power of all classes of
stock of Huron.

(c)
“Agreement” shall mean an agreement between Huron and a Participant evidencing
an Award or a notice of an Award, in a form approved by the Committee.

(d)
“Alternative Agreement” shall mean, with respect to any Participant, an
employment agreement, senior management agreement or other written agreement
describing the Participant’s terms of employment with Huron or an Affiliate.

(e)
“Award” shall mean any award described in Section 7 or 8 of the Plan.

(f)
“Board of Directors” shall mean the Board of Directors of Huron.

(g)
“Business Criteria” shall mean (i) return on total stockholder equity;
(ii) earnings or book value per share of Common Stock (“EPS”); (iii) adjusted
EPS; (iv) net income (before or after taxes); (v) earnings before all or any
interest, taxes, depreciation and/or amortization (“EBIT”, “EBITA” or “EBITDA”)
measured as a dollar amount or a percentage of revenue; return on assets,
capital or investment; (vii) market share; (viii) market capitalization;
(ix) cost reduction goals; (x) levels of expense, costs or liabilities;
(xi) department, division or business unit level performance; (xii) operating
income; sales or revenues; (xiv) stock price appreciation; (xv) total
stockholder return (TSR); (xvi) implementation or completion of critical
projects or processes; (xvii) adjusted EBITDA; (xviii) days sales outstanding
(DSO); (xix) financial coverage ratios; other non-GAAP financial measures, or
(xxi) any combination of the foregoing.

Where applicable, Business Criteria may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of Huron, an Affiliate, or a department, division or strategic business
unit of Huron and/or one or more Affiliates, or may be applied to the
performance of Huron and/or one or more Affiliates relative to a market index, a
group of other companies or a combination thereof, all as determined by the
Committee. The Business Criteria may be subject to a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).


1

--------------------------------------------------------------------------------





Each of the Business Criteria shall be determined, where applicable, in
accordance with generally accepted accounting principles and shall be subject to
certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Business Criteria applicable to
any Award in recognition of (1) special, unusual or non-recurring events
affecting Huron or any Affiliate or the financial statements of Huron or any
Affiliate; (2) changes in applicable laws or regulations (including tax laws,
accounting principles or other laws or provisions affecting reported results);
(3) gains, losses or expenses determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles; (4) asset write-downs
or impairments; (5) litigation, claim judgments, settlements or restatement
related expenses; (6) accruals for reorganization and restructuring programs;
(7) acquisitions or divestitures (including expenses related thereto),
(8) foreign exchange gains and losses; (9) non-cash interest; and (10) an event
either not directly related to the operations of Huron or not within the
reasonable control of Huron’s management. To the extent that such inclusions or
exclusions affect Awards to Covered Employees which are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder, such adjustments shall be prescribed in a form
that meets the requirements of Section 162(m) of the Code. However,
notwithstanding the preceding sentence, unless the Committee determines
otherwise prior to the end of the applicable time for establishing Business
Criteria for an Award, to the extent any such item affects any Business Criteria
applicable to an Award, then such shall be automatically excluded or included in
determining the extent to which the Business Criteria has been achieved,
whichever will produce the higher Award (subject to any exercise of “negative
discretion” by the Committee).
(h)
“Cash Incentive Award” shall mean the grant of a right to receive a payment of
cash (or, in the discretion of the Committee, shares of Common Stock having
value equivalent to the cash otherwise payable) that is contingent on
achievement of performance objectives or other conditions over a specified
period established by the Committee. The grant of Cash Incentive Awards may also
be subject to such other conditions, restrictions, and contingencies, as
determined by the Committee, including provisions relating to deferred payment.

(i)
“Cause” shall mean, unless otherwise defined in a Participant’s Agreement or an
Alternative Agreement, any of the following actions or failures by the
Participant, as determined in the reasonable judgment of Huron: (i) engaging in
conduct that violates written policies of Huron or any Affiliate; (ii) failure
to perform the essential functions of his or her job (except for a failure
resulting from a bona fide illness or incapacity); (iii) failure to carry out
the reasonable directions of Huron or any Affiliate, issued through Huron’s
Chief Executive Officer, the Board of Directors, other appropriate senior
employee responsible for the Participant’s business unit or area, the
Participant’s supervisor, or the person to whom the Participant reports;
(iv) embezzlement, misappropriation of corporate funds, any act of fraud,
dishonesty or self-dealing, or the commission of a felony or any significant
violation of any statutory or common law duty of loyalty to Huron or any
Affiliate; an act or omission that could adversely and materially affect the
business or reputation of Huron or any Affiliate or involves moral turpitude; or
(vi) a breach of a material provision of this Plan, the Agreement evidencing an
Award or an Alternate Agreement.

(j)
“Change of Control” shall mean the first to occur of the following events:

(i)
any Person becomes the Beneficial Owner, directly or indirectly, of Common Stock
or voting securities of Huron (not including in the amounts beneficially owned
by such Person any Common Stock or voting securities acquired directly from
Huron or the Affiliates) representing 40% or more of the combined voting power
of Huron’s then outstanding securities;

(ii)
there is consummated a merger or consolidation of Huron or any direct or
indirect subsidiary of Huron with any Person, other than (A) a merger or
consolidation which would result in the voting securities of Huron outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of Huron or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; (B) a merger or
consolidation effected to implement a recapitalization of Huron (or similar
transaction) in which no Person other than existing security holders is or
becomes the Beneficial Owner, directly or indirectly, of securities



2

--------------------------------------------------------------------------------





of Huron (not including in the amount Beneficially Owned by such Person any
Common Stock or voting securities acquired directly from Huron or any Affiliate)
representing 50% or more of the combined voting power of Huron’s then
outstanding securities; or (C) a merger or consolidation of a subsidiary of
Huron that does not represent a sale of all or substantially all of the assets
of Huron;
(iii)
the stockholders of Huron approve a plan of complete liquidation or dissolution
of Huron (except for a plan of liquidation or dissolution effected to implement
a recapitalization of Huron addressed in paragraph (ii) above); or

(iv)
there is consummated an agreement for the sale or disposition of all or
substantially all of the assets of Huron to a Person, other than a sale or
disposition by Huron of all or substantially all of the assets of Huron to an
entity, at least 50% of the combined voting power of the voting securities of
which are owned by stockholders of Huron.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of Huron immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Huron immediately
following such transaction or series of transactions.
For purposes of this Change of Control definition, (I) “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act; (II) “Person”
shall have the meaning given in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (w) Huron or any of Huron’s direct or indirect subsidiaries; (x) a
trustee or other fiduciary holding securities under an employee benefit plan of
Huron or any of the Affiliates; (y) an underwriter temporarily holding
securities pursuant to an offering of such securities; or (z) a corporation
owned, directly or indirectly, by the stockholders of Huron in substantially the
same proportions as their ownership of stock of Huron; and (III) “Affiliate”
shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of
the Exchange Act.
(k)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(l)
“Committee” shall mean a committee of the Board of Directors consisting of two
or more persons each of whom shall qualify as an “outside director” within the
meaning of Section 162(m) of the Code, a “nonemployee director” within the
meaning of Rule 16b-3 promulgated under the Exchange Act, as amended from time
to time, and an “independent director” within the meaning of the NASD Rule
4350(c)(1).

(m)
“Common Stock” shall mean the common stock of Huron, par value $.01 per share.

(n)
“Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.

(o)
“Disabled” shall mean permanently and totally disabled within the meaning of
Section 22(e)(3) of the Code.

(p)
“Effective Date” shall have the meaning set forth in Section 3.

(q)
“Eligible Individuals” shall mean employees of Huron or any of the Affiliates
(including officers, whether or not they are directors of Huron or any
Affiliate), independent contractors providing services to Huron or any Affiliate
and non-employee directors of Huron or any Affiliate.

(r)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(s)
“Exercise Price” shall have the meaning set forth in Section 7(c).

(t)
“Fair Market Value” of a share of Common Stock as of any date shall mean the
value determined in accordance with the following rules:



3

--------------------------------------------------------------------------------





(i)
If the Common Stock is at the time listed or admitted to trading on any stock
exchange, then the Fair Market Value shall be the closing price per share of
Common Stock on such date on the principal exchange on which the Common Stock is
then listed or admitted to trading or, if no such sale is reported on such date,
on the last preceding date on which a sale was so reported.

(ii)
If the Common Stock is not at the time listed or admitted to trading on a stock
exchange but bid and asked prices for the Common Stock are regularly reported,
then the Fair Market Value shall be the arithmetic mean between the closing or
last bid and asked prices for the Common Stock on such date or, if no bid and
asked prices for Common Stock are reported on such date, on the most recent day
immediately prior thereto on which bid and asked prices were so reported.

(iii)
If the Common Stock is not listed or admitted to trading on any stock exchange
and if prices are not regularly reported for the Common Stock as described in
paragraph (ii), the Fair Market Value shall be as determined by the Committee in
good faith in its sole discretion or under procedures established by the
Committee, whose determination shall be conclusive and binding.

(iv)
For purposes of determining the Fair Market Value of shares of Common Stock that
are sold pursuant to a broker- assisted cashless exercise program, Fair Market
Value shall be the price at which such shares are sold.

(u)
“Full Value Award” shall mean an Award that is granted pursuant to Section 8
hereof and that is the grant of one or more shares of Common Stock or a right to
receive one or more shares of Common Stock in the future, which grant may be
subject to one or more of the following, as determined by the Committee:

(i)
The grant may be in consideration of a Participant’s previously performed
services or surrender of other compensation that may be due.

(ii)
The grant may be contingent on the achievement of performance or other
objectives during a specified period.

(iii)
The grant may be subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant or achievement of performance or other objectives.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions, and contingencies, as determined by the Committee, including
provisions relating to dividend or dividend equivalent rights, deferred payment
or settlement and purchase in the open market (including with a Participant’s
own funds); provided, however, that dividends may be accrued but shall not be
paid unless and until the Participant has vested in the underlying Award. Full
Value Awards may include, but are not limited to, restricted stock, stock units,
performance stock units, and bonus stock.
(v)
“Huron” shall have the meaning set forth in Section 1.

(w)
“Incentive Stock Option” shall mean an Option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code, or any successor
provision, and which is designated by the Committee as an Incentive Stock
Option.

(x)
“Nonqualified Stock Option” shall mean an Option other than an Incentive Stock
Option.

(y)
“Option” shall mean an Award that is granted pursuant to Section 7 hereof that
entitles a Participant to purchase shares of Common Stock at the applicable
Exercise Price established by the Committee.

(z)
“Participant” shall mean an Eligible Individual to whom an Award is granted
pursuant to the Plan.

(aa)
“Performance-Based Compensation” shall have the meaning set forth in Section 9.

(bb)    “Plan” shall have the meaning set forth in Section 1.


4

--------------------------------------------------------------------------------





(cc)
“Retirement” shall mean the voluntary termination with Huron and the Affiliates
of a Participant who is in the position of corporate vice president, managing
director or executive officer and (i) such termination occurs on or after the
date on which he or she has attained age 62 and completed at least seven years
of employment with Huron and (ii) in conjunction with such termination such
Participant has executed a non-competition and non-solicitation agreement
provided by Huron. A Participant’s termination of employment shall not be
considered to be on account of Retirement if the employment is terminated by
Huron or any Affiliate for any reason.

(dd)
“Stock Appreciation Right” shall mean an Award is granted pursuant to Section 7
hereof that entitles a Participant to receive, upon exercise of the Award, an
amount of cash or shares of Common Stock (as determined in accordance with the
terms of the Plan and the Award) having a value equal to the excess of: (i) the
value, determined at the time of exercise, of a specified number of shares of
Common Stock; over (ii) the applicable Exercise Price.

(ee)
“Subsidiary” shall mean a “subsidiary corporation” of Huron within the meaning
of Section 424(f) of the Code.

3.
Effective Date and Duration of Plan. The Plan, as amended and restated, will be
effective February 13, 2020 (the “Effective Date”), subject to approval by
Huron’s stockholders. The Plan shall be unlimited in duration; however, in the
event of Plan termination, the Plan shall remain in effect as long as any shares
of Common Stock awarded under it are outstanding and not fully vested. No new
Awards will be made under the Plan on or after the tenth anniversary of the
Effective Date or, if earlier, on or after termination of the Plan.

4.
Shares Reserved and Other Limitations.

(a)
Source of Shares. Shares of Common Stock reserved for issuance under the Plan
may be authorized but unissued shares of Common Stock or authorized and issued
shares of Common Stock held in Huron’s treasury, including shares purchased in
the open market or in private transactions.

(b)
Shares Available for Awards. Subject to the terms and conditions of the Plan,
the number of shares of Common Stock reserved for issuance under the Plan shall
be 3,652,204 shares (comprised of: (i) the 1,398,204 shares of Common Stock
authorized under the Plan as originally adopted, (ii) an additional 850,000
shares of Common Stock authorized in the amendment and restatement of the Plan
effective May 2, 2014, (iii) an additional 804,000 shares of Common Stock
authorized in the amendment and restatement of the Plan effective May 1, 2017,
and (iv) an additional 600,000 shares of Common Stock authorized in the
amendment of the Plan effective May 3, 2019), subject to adjustment as provided
herein.

Additionally, in the event that a corporation acquired by (or combined with)
Huron or any subsidiary has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
awards under the Plan and shall not reduce the shares of Common Stock authorized
for grant under the Plan; provided that awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not employees or directors of Huron or any
subsidiary prior to such acquisition or combination. Notwithstanding the
foregoing, such shares shall not increase the number of shares available for
Awards of Incentive Stock Options unless such additional share limit is approved
by the stockholders in accordance with Section 422 of the Code.
(c)
Individual Limitations on Awards.

(i)
The maximum number of shares of Common Stock that may be granted to any
Participant during any calendar-year period with respect to Full Value Awards
that are intended to be Performance-Based Compensation shall not exceed 500,000
shares in the aggregate (subject to adjustment as provided herein).



5

--------------------------------------------------------------------------------





(1)
If Awards are denominated in shares of Common Stock but an equivalent amount of
cash is delivered in lieu of shares of Common Stock, the foregoing limit shall
be applied based on the methodology used by the Committee to convert the number
of shares into cash.

(2)
If delivery of shares of Common Stock or cash is deferred until after shares of
Common Stock have been earned, any adjustment in the amount delivered to reflect
actual or deemed investment experience after the date the shares are earned
shall be disregarded.

(ii)
For any participant who is an outside director of Huron, the aggregate grant
date fair value of Awards granted to such individual during any calendar year,
along with any regular cash retainer or meeting fees paid to such participant
during such calendar year shall not exceed $1,500,000; provided, however, that
if an individual employee becomes an outside director (or vice versa) during a
calendar year, the limit in this sentence shall not apply to Awards granted to
the individual in the individual’s capacity as an employee.

(d)
Limits on Incentive Stock Options. The maximum number of shares of Common Stock
to which Incentive Stock Options relate that may be granted under the Plan shall
be 325,000 (subject to adjustment as provided herein).

(e)
Individual Limitations on Cash Incentive Awards. The maximum amount payable to
any Participant for any 12-month performance period with respect to a Cash
Incentive Award granted under the Plan that is intended to be Performance- Based
Compensation shall be $10,000,000 (prorated for performance periods that are
greater or lesser than 12 months). For purposes of this Section 4(e):

(i)
If the Award is denominated in cash but an equivalent amount of Common Stock is
delivered in lieu of delivery of cash, the foregoing limit shall be applied to
the cash based on the methodology used by the Committee to convert the cash into
shares.

(ii)
If delivery of shares of Common Stock or cash is deferred until after cash has
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the cash is earned shall be disregarded.

(f)
Adjustments for Change in Capitalization. In the event that any dividend or
other distribution is declared (whether in the form of cash, Common Stock, or
other property), or there occurs any recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange or other similar corporate transaction or event, the
Committee shall equitably adjust, in its sole and absolute discretion, (i) the
number and kind of shares of stock which may thereafter be issued in connection
with Awards; (ii) the number and kind of shares of stock or other property
issued or issuable in respect of outstanding Awards; (iii) the exercise price,
grant price or purchase price relating to any Award; (iv) the limitations set
forth in Sections 4(b), 4(c), 4(d), and 4(e) (provided that, with respect to
Incentive Stock Options, such adjustment shall be made in accordance with
Section 424 of the Code and any regulations thereunder and provided further
that, to the extent applicable, such adjustment shall comply with Section 409A
of the Code); and (v) any other adjustments that the Committee determines to be
equitable (which may include, without limitation, replacement of Awards with
other Awards which the Committee determines have comparable value and which are
based on stock of a company resulting from the transaction and (2) cancellation
of the Award in return for cash payment of the current value of the Award,
determined as though the Award is fully vested at the time of payment, provided
that in the case of an Option or Stock Appreciation Right, the amount of such
payment may be the excess of value of the shares of Common Stock subject to the
Option or Stock Appreciation Right at the time of the transaction over the
Exercise Price).

(g)
Reuse of Shares. Except to the extent that to do so would prevent the grant of
Incentive Stock Options hereunder, the following shares of Common Stock shall
again become available for Awards:

(i)
any shares subject to an Award that remain unissued upon the cancellation,
surrender, exchange, forfeiture or termination of such Award without having been
exercised or settled; and



6

--------------------------------------------------------------------------------





(ii)
to the extent an Award is paid or settled in cash, the number of shares of
Common Stock with respect to which such payment or settlement is made.

The following shares of Common Stock shall not again be made available for
grants pursuant to the Plan:
(x)
any shares subject to an Award that are retained as payment of the exercise
price of an Option;

(y)
any shares retained to satisfy: (A) all tax withholding obligations with respect
to an Option or Stock Appreciation Right, or (B) tax withholding obligations in
excess of the minimum required withholding amount with respect to a Full Value
Award; and

(z)
any shares repurchased by Huron using stock option exercise proceeds.

For stock-settled Stock Appreciation Rights, the shares subject to the Award
shall be counted against the Plan reserve, regardless of the number of shares
issued.
(h)
Special Vesting Rules for All Awards. Except for Awards (when aggregated with
all other Awards under the Plan) which do not exceed 5% of the total number of
shares of Common Stock reserved for issuance under the Plan in the aggregate, in
no event shall the required period of service for full vesting be less than one
year (subject, to the extent provided by the Committee, to acceleration of
vesting in the event of the Participant’s death, Disability, or Change of
Control).

(i)
Dividends. Dividends may be accrued but shall not be paid with respect to any
Award unless and until the Participant has vested in the underlying Award.

5.
Administration of the Plan.

(a)
General. The Plan shall be administered by the Committee. The Committee shall
have the authority in its sole discretion, subject to and not inconsistent with
the express provisions of the Plan, to administer the Plan and to exercise all
the powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to (i) grant Awards; (ii) determine the Eligible
Individuals to whom, and the time or times at which, Awards shall be granted;
(iii) determine the type and number of Awards to be granted; the number of
shares of Common Stock or cash or other property to which an Award may relate
and the terms, conditions, restrictions and performance criteria relating to any
Award; (iv) determine whether, to what extent, and under what circumstances an
Award may be settled, cancelled, forfeited, exchanged, or surrendered;
(v) conclusively construe and interpret the Plan and all Awards; (vi) prescribe,
amend and rescind rules and regulations relating to the Plan; (vii) determine
the terms and provisions of Agreements; and (viii) make all other determinations
deemed necessary or advisable for the operation and administration of the Plan.
The Committee may, in its sole and absolute discretion, without amendment to the
Plan (but subject to the terms and conditions of the Plan), (w) accelerate the
date on which any Option or Stock Appreciation Right becomes exercisable;
(x) waive or amend the operation of Plan provisions respecting exercise after
termination of employment (provided that the term of an Option or Stock
Appreciation Right may not be extended beyond ten years from the date of grant);
(y) accelerate the vesting date, or waive any condition imposed hereunder, with
respect to any Full Value Award; and (z) otherwise adjust any of the terms
applicable to any such Award in a manner consistent with the terms of the Plan.

(b)
Decisions Binding. Any interpretations of the Plan by the Committee and any
decisions made by it under the Plan are final and binding on all persons.

(c)
Delegation. Except to the extent prohibited by the applicable rules of any stock
exchange or applicable law, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time. Without limiting the generality of the foregoing, the
Committee may delegate to one or more officers of Huron or any of its Affiliates
the authority to act on behalf of the Committee with respect to any matter,
right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons (i) who are non-employee members of
the Board or otherwise are subject to Section 16 of the Exchange Act



7

--------------------------------------------------------------------------------





or (ii) who are, or who are reasonably expected to be, “covered employees” for
purposes of Section 162(m) of the Code.
(d)
Indemnification. No member of the Committee (or an authorized delegate of the
Committee), and no officer of Huron or any of the Affiliates, shall be liable
for any action taken or omitted to be taken by such individual or by any other
member of the Committee or officer of Huron or any Affiliate in connection with
the performance of duties under this Plan, except for such individual’s own
willful misconduct or as expressly provided by law (the “Administrative
Actions”). Further, the Committee (and all delegates of the Committee), in
addition to such other rights of indemnification as they may have as members of
the Board of Directors or officers of Huron or an Affiliate, any individual
serving as a Committee member (and any authorized delegate) shall be indemnified
and held harmless by Huron to the fullest extent allowed by law against all
costs and expenses reasonably incurred by them in connection with any action,
suit or proceeding to which they or any of them may be party by reason of any
Administrative Action.

6.
Participation. Subject to the terms and conditions of the Plan, the Committee
shall determine and designate, from time to time, from among the Eligible
Individuals those persons who will be granted one or more Awards under the Plan
and, subject to the terms and conditions of the Plan, a Participant may be
granted any Award permitted under the provisions of the Plan and more than one
Award may be granted to a Participant. Except as otherwise agreed between Huron
and the Participant, or except as otherwise provided in the Plan, an Award under
the Plan shall not affect any previous Award under the Plan or an award under
any other plan maintained by Huron or any of the Affiliates. No Participant or
other person shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of Participants, or holders or
beneficiaries of Awards, or of multiple Awards granted to a Participant. The
terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

7.
Options and Stock Appreciation Rights.

(a)
Grant of Awards. The Committee may grant Options and/or Stock Appreciation
Rights to Eligible Individuals, subject to the terms and conditions of the Plan.

(b)
Identification of Options. Each Option shall be clearly identified as either an
Incentive Stock Option or a Nonqualified Stock Option.

(c)
Exercise Price. The “Exercise Price” of an Option or Stock Appreciation Right
shall be established by the Committee at the time the Option or Stock
Appreciation Right is granted; provided, however, that in no event shall the
Exercise Price be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant (or, if greater, the par value of a share of Common
Stock on the date of grant).

(d)
No Repricing/Prohibition on Buy-Back. Except for either adjustments pursuant to
Section 4(f) or reductions of the Exercise Price approved by Huron’s
stockholders, the Exercise Price for any outstanding Option or Stock
Appreciation Right may not be decreased after the date of grant nor may an
outstanding Option or Stock Appreciation Right granted under the Plan be
surrendered to Huron as consideration for the grant of a replacement Option or
Stock Appreciation Right with a lower Exercise Price. Except as approved by
Huron’s stockholders, in no event shall any Option or Stock Appreciation Right
granted under the Plan be surrendered to Huron in consideration for a cash
payment if, at the time of such surrender, the Exercise Price of the Option or
Stock Appreciation Right is greater than the then current Fair Market Value of a
share of Common Stock. In addition, no repricing of an Option shall be permitted
without the approval of Huron’s stockholders if such approval is required under
the rules of any stock exchange on which Common Stock is listed.

(e)
Term and Exercise.

(i)
Each Option or Stock Appreciation Right shall become exercisable at the time
determined by the Committee at the date of grant, subject to the terms and
conditions of the Plan. At the time of grant of an Option or Stock Appreciation
Right, as applicable, the Committee may impose such restrictions or conditions
of the exercisability of the Award as it, in its absolute discretion, deems
appropriate, including, but not limited to, achievement of performance goals
based on one or more Business Criteria or conditions relating to the completion
of a specified



8

--------------------------------------------------------------------------------





period of service. Subject to Section 7(g) hereof, the Committee shall determine
the expiration date of each Option and Stock Appreciation Right, as applicable,
which shall be no later than the tenth anniversary of the date of grant of the
Award. No Option or Stock Appreciation Right, as applicable, may be exercised
after the expiration date applicable thereto. If an Option (other than an
Incentive Stock Option) has an expiration date during or within three days of a
Blackout Period (defined as any period of time when, pursuant to any policies of
Huron, any securities of the Corporation may not be traded by certain persons as
designated by the Corporation), then the expiration date of such Option shall be
extended for a period of 30 days following the end of the Blackout Period or
such longer period as permitted by the Committee. Notwithstanding the foregoing,
no extension of the exercise period may occur if it would cause the Option to
become subject to and in violation of the requirements of Section 409A(a) of the
Code.
(ii)
An Option or Stock Appreciation Right shall be exercised by delivering the form
of notice of exercise provided by Huron. Unless otherwise provided in the Award
Agreement, an Option will be automatically exercised via a broker- assisted
cashless exercise upon the expiration date of the Option if the value of a share
of Common Stock on the expiration date exceeds the Exercise Price for such
Option.

(iii)
Payment for shares of Common Stock purchased upon the exercise of the Option
shall be made on the effective date of such exercise by one or a combination of
the following means (except that in the case of exercise using a broker-
assisted cashless exercise, payment may be made as soon as practicable after
exercise): (1) in cash or cash equivalents; (2) by tendering, by actual delivery
or attestation, shares of Common Stock owned by the Participant for at least six
months prior to the date of exercise and valued on the effective date of such
exercise; or (3) by any such other methods (including broker-assisted cashless
exercise via a broker selected by the Committee) as the Committee may from time
to time authorize; provided, however, that in all cases, the method of making
such payment shall be in compliance with applicable law.

(iv)
Payment in settlement of a Stock Appreciation Right may be made solely in whole
shares of Common Stock valued on the date of exercise of the Stock Appreciation
Right or alternatively, in the sole discretion of the Committee, solely in cash
or a combination of cash and shares. If the Committee decides that payment will
be made in shares of Common Stock, and the amount payable results in a
fractional share, payment for the fractional share will be made in cash.

(v)
Upon the exercise of an Option or settlement of a Stock Appreciation Right in
shares of Common Stock, in a manner determined by the Committee, either
(1) certificates for shares of Common Stock shall be issued in the name of or
for the account of the Participant or other person entitled to receive such
shares or (2) shares of Common Stock shall be credited to such person’s account
via book-entry transfer and shall be registered in such person’s name solely on
the records of Huron’s transfer agent, in each case, as soon as practicable
following the effective date on which the Option or Stock Appreciation Right, as
applicable, is exercised.

(f)
Provisions Relating to Incentive Stock Options. Incentive Stock Options may only
be granted to employees of Huron and its Subsidiaries, in accordance with the
provisions of Section 422 of the Code. To the extent that the aggregate Fair
Market Value of shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan and any other stock option plan of Huron or any of its
Subsidiaries shall exceed $100,000, such Options shall be treated as
Nonqualified Stock Options. For purposes of the preceding sentence, Fair Market
Value shall be determined as of the date on which each such Incentive Stock
Option is granted. No Incentive Stock Option may be granted to an individual if,
at the time of the proposed grant, such individual owns (or is deemed to own
under the Code) stock possessing more than ten percent of the total combined
voting power of all classes of stock of Huron and its Subsidiaries unless
(i) the exercise price of such Incentive Stock Option is at least 110% of the
Fair Market Value of a share of Common Stock at the time such Incentive Stock
Option is granted and (ii) such Incentive Stock Option is not exercisable after
the expiration of five years from the date such Incentive Stock Option is
granted. A Participant shall be required to notify Huron of any disposition of
shares of Common Stock issued pursuant to the exercise of an Incentive Stock
Option under the circumstances



9

--------------------------------------------------------------------------------





described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), within 10 days of such disposition.
(g)
Effect of Termination of Employment or Provision of Services on Options and
Stock Appreciation Rights. The Committee shall determine the effect of
termination of employment or termination of service on each Option and Stock
Appreciation Right, subject to the terms and conditions of the Plan. Unless
otherwise provided by the Committee:

(i)
any Option or Stock Appreciation Right that is outstanding on the date on which
a Participant’s employment or service with Huron and the Affiliates terminates
due to death or as a result of the Participant’s being Disabled shall become
fully vested and exercisable on the date on which the Participant’s employment
or service terminates due to the Participant’s death or as a result of the
Participant’s being Disabled;

(ii)
any Option or Stock Appreciation Right that is outstanding on the date on which
a Participant’s employment or service with Huron and the Affiliates terminates
for Cause, whether or not then exercisable, shall be terminated effective as of
the day immediately prior to the date of termination;

(iii)
any Option or Stock Appreciation Right that is outstanding on the date that a
Participant’s employment or service with Huron and the Affiliates terminates for
any reason other than Cause, death, or the Participant’s being Disabled or
Retirement, (1) shall remain exercisable for the 90-day period following such
termination to the extent that it is exercisable at the time of such
termination, but in no event following the expiration of its term and (2) shall
be terminated effective as of the date of termination to the extent it remains
unexercisable as of the date of termination; and

(iv)
with respect to any Participant who is an employee of Huron or any Affiliate and
who is in a position of corporate vice president, managing director or executive
officer, any Option or Stock Appreciation Right that is outstanding on the date
on which such Participant’s employment with Huron and the Affiliates terminates
due to Retirement shall continue to vest and be exercisable in accordance with
its terms as though the Participant had remained in the employ of Huron and its
Affiliates, provided that the Participant complies with the terms of the
non-competition agreement and non-solicitation agreement in the form determined
by Huron and signed by the Participant; provided further, however, that the
foregoing provisions of this paragraph (iv) shall not apply with respect to any
Option or Stock Appreciation Right that is subject to Section 409A of the Code.
Notwithstanding the foregoing, if a Participant dies following Retirement, any
Option or Stock Appreciation Right that is still outstanding on the date of such
Participant’s death shall become fully vested and exercisable on the date of
such Participant’s death, and shall expire on the earlier of such Award’s
expiration date and the one-year anniversary of the Participant’s death.

(h)
Leaves of Absence. Unless otherwise provided by the Committee and, with respect
to Incentive Stock Options, to the extent permitted under Section 422 of the
Code, subject in all cases to the terms and conditions of the Award, in the case
of any Participant who takes an approved unpaid leave of absence (i) the
Participant’s employment or service shall not be deemed to be terminated solely
because of such leave of absence; (ii) the Participant shall continue to vest in
his or her outstanding Options and Stock Appreciation Rights under the Plan
during the first 30 days of such leave of absence; and the Participant shall
cease to vest in his or her outstanding Options and Stock Appreciation Rights
under the Plan during any period of such leave of absence which exceeds 30 days.

(i)
Post-Exercise Limitations. Without otherwise limiting the Committee’s authority
under the Plan, the Committee, in its discretion, may impose such restrictions
on shares of Common Stock acquired pursuant to the exercise of an Option or
received in settlement of a Stock Appreciation Right as it determines to be
desirable, including, without limitation, restrictions relating to disposition
of the shares and forfeiture restrictions based on service, performance, share
ownership by the Participant, conformity with Huron’s recoupment or clawback
policies and such other factors as the Committee determines to be appropriate.





10

--------------------------------------------------------------------------------





8.
Full Value Awards and Cash Incentive Awards.

(a)
Grant of Awards. The Committee may grant Full Value Awards and/or Cash Incentive
Awards to Eligible Individuals, subject to the terms and conditions of the Plan.

(b)
Effect of Termination of Employment or Provision of Services on Full Value
Awards. The Committee shall determine the effect of termination of employment or
termination of service on each Full Value Award, subject to the terms and
conditions of the Plan. Unless otherwise provided by the Committee:

(i)
any Full Value Award that is outstanding on the date on which a Participant’s
employment or service with Huron and the Affiliates terminates due to death or
as a result of the Participant’s being Disabled shall become fully vested (and
exercisable, if applicable) on the date on which the Participant’s employment or
service terminates due to the Participant’s death or as a result of the
Participant’s being Disabled;

(ii)
a Full Value Award that is outstanding on the date on which a Participant’s
employment or service with Huron and the Affiliates terminates for Cause shall
be terminated effective as of the day immediately prior to the date of
termination and all shares subject to the Full Value Award (whether or not then
vested or distributable) shall be terminated effective as of the day immediately
prior to the date of termination;

(iii)
any Full Value Award that is outstanding on the date that a Participant’s
employment or service with Huron and the Affiliates terminates for any reason
other than Cause, death, the Participant’s being Disabled or Retirement and that
has not vested on the date of termination (and all rights with respect thereto,
such as dividends or dividend equivalents) shall be terminated effective as of
the date of termination; and

(iv)
with respect to any Participant who is an employee of Huron or any Affiliate and
who is in a position of corporate vice president, managing director or executive
officer, any Full Value Award that is outstanding on the date on which such
Participant’s employment with Huron and the Affiliates terminates due to
Retirement shall continue to vest and be distributable in accordance with its
terms as though the Participant had remained in the employ of Huron and the
Affiliates; provided that the Participant complies with the terms of the
non-competition agreement and non-solicitation agreement in the form determined
by Huron and signed by the Participant. Notwithstanding the foregoing, if a
Participant dies following Retirement, any Full Value Award that is still
outstanding on the date of such Participant's death shall become fully vested on
the date of such Participant's death.

(c)
Leaves of Absence. Unless otherwise provided by the Committee, subject in all
cases to the terms and conditions of the Award, in the case of any Participant
who takes an approved unpaid leave of absence (i) the Participant’s employment
or service shall not be deemed to be terminated solely because of such leave of
absence; (ii) the Participant shall continue to vest in his or her outstanding
Full Value Awards under the Plan during the first 30 days of such leave of
absence; and the Participant shall cease to vest in his or her outstanding Full
Value Awards under the Plan during any period of such leave of absence which
exceeds 30 days.

(d)
Restrictions. Without otherwise limiting the Committee’s authority under the
Plan, the Committee, in its discretion, may impose such restrictions on shares
of Common Stock acquired pursuant to the grant or settlement of a Full Value
Award or the payment or retention of a Cash Incentive Award as it determines to
be desirable, including, without limitation, restrictions relating to
disposition of the shares and forfeiture restrictions based on service,
performance, share ownership by the Participant, conformity with Huron’s
recoupment or clawback policies and such other factors as the Committee
determines to be appropriate.

9.
Performance-Based Compensation. The Committee may designate any Full Value Award
or a Cash Incentive Award granted to a Participant under the Plan as
“Performance-Based Compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder. To the extent required by Section162(m) of the
Code, any such Award so designated shall be conditioned on the achievement of
one or more performance targets as determined by the Committee and the following
shall apply:



11

--------------------------------------------------------------------------------





(a)
Establishment of Performance Criteria. The performance targets established for
the performance period by the Committee shall be objective (as that term is
described in regulations under Section 162(m) of the Code), and shall be
established in writing by the Committee not later than 90 days after the
beginning of the performance period (but in no event after 25% of the
performance period has elapsed), and while the outcome as to the performance
targets is substantially uncertain. The performance targets established by the
Committee may be with respect to corporate performance, operating group or
sub-group performance, individual performance, other group or individual
performance, or division performance, and shall be based on one or more of the
Business Criteria.

(b)
Certification of Targets. A Participant otherwise entitled to receive a
Performance-Based Compensation Award for any performance period shall not
receive a settlement or payment of the Award until the Committee has determined
that the applicable performance target(s) have been attained. To the extent that
the Committee exercises discretion in making the determination required by this
Section 9(b), such exercise of discretion may not result in an increase in the
amount of the payment.

(c)
Special Termination Rules. Subject to the other terms and conditions of the
Plan, if an Award is intended to constitute Performance-Based Compensation, the
Committee may provide that if a Participant’s employment with Huron and the
Affiliates terminates because of death or the Participant’s being Disabled, or
if a Change of Control occurs prior to the Participant’s termination date, the
Participant’s Performance-Based Compensation may become vested without regard to
whether the Award would continue to constitute Performance-Based Compensation,
subject to the terms of Section 10 below.

Nothing in this Section 9 shall preclude the Committee from granting Awards
under the Plan, or the Committee, Huron or any Affiliate from granting any cash
awards outside of the Plan, that are not intended to be Performance-Based
Compensation; provided, however, that, at the time of grant of Awards by the
Committee (other than a Stock Option or Stock Appreciation Right), the Committee
shall designate whether such Awards are intended to constitute Performance-Based
Compensation. To the extent that the provisions of this Section 9 reflect the
requirements applicable to Performance-Based Compensation, such provisions shall
not apply to the portion of an Award, if any, that is not intended to constitute
Performance-Based Compensation.
10.
Change of Control.

(a)
Termination of Employment without Cause; Termination of Plan without
Substitution.

(i)
Except as otherwise provided in an Agreement or an Alternative Agreement, in the
event that (A) a Participant is employed, or performs services as a director or
independent contractor, on the date of a Change of Control and the Participant's
employment or service, as applicable, is terminated by Huron or the successor to
Huron (or a Related Company which is his or her employer) for reasons other than
Cause within 12 months following the Change of Control, or (B) the Plan is
terminated by Huron or its successor following a Change of Control without
provision for the continuation of outstanding Awards hereunder, then (i) all
Options and Stock Appreciation Rights which are then outstanding shall become
immediately exercisable, and (ii) all other Awards shall become fully vested.

(ii)
In the case of an award constituting Performance-Based Compensation, the phrase
"fully vested" in the immediately prior sentence shall mean the greater of (x)
vesting at target (or, if target is not defined in the award, vesting at 100% of
the number of units granted), or (y) vesting in the award based on the extent,
as determined by the Committee, to which the applicable performance metrics have
been met during the applicable performance period up through and including the
effective date of the Change of Control. If an Agreement or Alternative
Agreement contains a vesting provision for a Performance-Based Compensation
award that would result in lesser vesting than per this subsection (ii), then
the terms of the Agreement or Alternate Agreement, as applicable, shall govern.

(iii)
In addition, to the extent any accelerated exercisability and/or vesting
pursuant to clause (B) of Section 10(a)(i) above applies to an award that is
deferred compensation subject to, and not exempt from, the provisions of
Internal Revenue Code Section 409A, then the definition of "Change of Control"
for purposes of accelerated exercisability and/or vesting under clause



12

--------------------------------------------------------------------------------





(B) shall be no broader than the definition allowed by Treasury Regulations
Section 1.409A-(3)(i)(5).
(b)
Substitution and Continued Employment. If, upon a Change of Control, awards in
other shares or securities are substituted for outstanding Awards under the Plan
and, immediately following the Change of Control, the Participant becomes
employed (if the Participant was an employee immediately prior to the Change of
Control) or remains in continued service (as a director or independent
contractor if the Participant was a director or independent contractor
immediately prior to the Change of Control) of the entity into which Huron
merged, or the purchaser of substantially all of the assets of Huron or a
successor to such entity or purchaser, then the Participant shall not be treated
as having terminated employment or service for purposes of this Section 10 until
such time as the Participant terminates employment or service with the merged
entity or purchaser (or successor), as applicable.

(c)
Failure to Take Comparable Job not Termination. If, as described in subsection
10(b) above, awards in other shares or securities are substituted for
outstanding Awards under the Plan in connection with a Change of Control, in the
event a Participant is offered employment with a successor to Huron (or an
Affiliate) for which the Participant is reasonably qualified and on financial
terms and conditions which are comparable to the financial terms and conditions
that applied to the Participant's employment immediately prior to the Change of
Control, then, if the Participant does not accept the offer of employment and,
as a result, the Participant's employment with Huron, the Affiliates and their
respective successors is terminated, such Participant shall not be treated as
having a termination of employment for purposes of this Section 10.

11.
Rights as a Stockholder. No person shall have any rights as a stockholder with
respect to any shares of Common Stock covered by or relating to any Award until
the date of issuance of a stock certificate with respect to such shares or the
date of crediting such shares to such person’s account via book-entry transfer.
Except for adjustments pursuant to Section 4(f), no adjustment to any Award
shall be made for dividends or other rights for which the record date occurs
prior to the date such stock certificate is issued or credit via book-entry
transfer is made.

12.
Limitations of Implied Rights.

(a)
No Right to Employment or Continued Service. Nothing contained in the Plan or
any Agreement shall confer upon any Participant any right with respect to the
continuation of employment by or provision of services to Huron and the
Affiliates or interfere in any way with the right of Huron and the Affiliates,
subject to the terms of any separate agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of any Participant.

(b)
No Claim to Award. No person shall have any claim or right to receive an Award
hereunder. The grant of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time nor preclude the Committee from making subsequent grants to
such Participant or any other person.

(c)
No Right to Assets or Property. Neither a Participant nor any other person
shall, by reason of the Plan, acquire any right in or title to any assets, funds
or property of Huron or any Affiliate whatsoever, including, without limitation,
any specific funds, assets, or other property which Huron or any Affiliate, in
its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the amounts, if any,
payable under the Plan, unsecured by any assets of Huron and any Affiliate.
Nothing contained in the Plan shall constitute a guarantee by Huron or any
Affiliate that the assets of such companies shall be sufficient to pay any
benefits to any person.

13.
Securities Matters.

(a)
Compliance with Law. Notwithstanding anything herein to the contrary, Huron
shall not be obligated to cause to be issued or delivered any certificates
evidencing shares of Common Stock pursuant to the Plan (or any crediting of
shares to a person’s account via book-entry transfer) unless and until Huron is
advised by its counsel (which may be Huron’s in-house counsel) that the issuance
and delivery of such certificates (or crediting of such shares to an account) is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Common Stock
are traded. The Committee may require, as a condition of the issuance and
delivery of certificates (or crediting to an account) pursuant to the terms
hereof, that the recipient of



13

--------------------------------------------------------------------------------





such shares make such agreements and representations, and that, if applicable,
such certificates bear such legends, as the Committee, in its sole discretion,
deems necessary or advisable.
(b)
Transfer of Shares. The transfer of any shares of Common Stock hereunder shall
be effective only at such time as counsel to Huron (which may be Huron’s
in-house counsel) shall have determined that the issuance and delivery of such
shares is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded. The Committee may, in its sole discretion, defer the
effectiveness of any transfer of shares of Common Stock hereunder in order to
allow the issuance of such shares to be made pursuant to registration or an
exemption from registration or other methods for compliance available under
federal or state securities laws. The Committee shall inform the Participant in
writing of its decision to defer the effectiveness of a transfer. During the
period of such deferral in connection with the exercise of an Option, the
Participant may, by written notice, withdraw such exercise and obtain the refund
of any amount paid with respect thereto.

14.
Withholding Taxes. All Awards and other payments under the Plan are subject to
withholding of all applicable taxes. Whenever cash is to be paid pursuant to an
Award, Huron and the Affiliates shall have the right to deduct therefrom an
amount sufficient to satisfy any federal, state and local withholding tax
requirements related thereto. Whenever shares of Common Stock are to be
delivered pursuant to an Award, Huron and the Affiliates shall have the right to
require the Participant to remit to Huron and the Affiliates in cash an amount
sufficient to satisfy any federal, state and local withholding tax requirements
related thereto. With the approval of the Committee, a Participant may satisfy
the foregoing requirement by electing to have Huron and the Affiliates withhold
from delivery shares of Common Stock having a value equal to the amount of tax
required to be withheld, as determined by the Committee or through the surrender
of shares of Common Stock which the Participant already owns. As determined
solely by Huron and the Affiliates, the number of shares used for withholding
may exceed the number needed to satisfy the required withholding but shall not
exceed the number of shares of Common Stock needed for the maximum tax
withholding under applicable law (or other rates that will not have a negative
accounting impact). Such a withholding election may be made by the Participant
with respect to all or any portion of the shares to be delivered pursuant to an
Award.

15.
Notification of Election Under Section 83(b) of the Code. If any Participant
shall, in connection with the acquisition of shares of Common Stock under the
Plan, make the election permitted under Section 83(b) of the Code, such
Participant shall notify Huron of such election within 10 days of filing notice
of the election with the Internal Revenue Service.

16.
Amendment or Termination of the Plan. The Board of Directors may, at any time,
suspend or terminate the Plan or revise or amend it in any respect whatsoever;
provided, however, that approval of Huron’s stockholders shall be required for
any such amendment if and to the extent such approval is required in order to
comply with applicable law (including, but not limited to, the Incentive Stock
Option regulations and any amendments thereto), or stock exchange or automated
quotation system listing requirement. Without limiting the generality of the
foregoing, no amendment of the Plan will be made without the approval of Huron’s
stockholders if such amendment would (a) materially increase the benefits
accruing to a Participant under the Plan; increase the aggregate number of
shares of Common Stock that may be issued under the Plan; (c) modify the
requirements as to eligibility for participation in the Plan; or (d) be required
under Section 7(d) of the Plan (relating to prohibitions on repricing and
buy-backs).

Nothing in this Section 16 shall restrict the Committee’s ability to exercise
its discretionary authority pursuant to Sections 4 and 5, which discretion may
be exercised without amendment to the Plan. No action hereunder may, without the
consent of a Participant, reduce the Participant’s rights under any outstanding
Award.
17.
Transferability.

(a)
General. Awards under the Plan are not transferable except as designated by the
Participant by will or by the laws of descent and distribution. Upon the death
of a Participant, outstanding Awards granted to such Participant may be
exercised only by the executor or administrator of the Participant’s estate or
by a person who shall have acquired the right to such exercise by will or by the
laws of descent and distribution. No transfer of an Award by will or the laws of
descent and distribution shall be effective to bind Huron unless the Committee
shall have been furnished with (i) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (ii) an agreement by the transferee to comply with
all the terms and conditions of



14

--------------------------------------------------------------------------------





the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.
(b)
Family Members. Notwithstanding Section 17(a), during a Participant’s lifetime,
the Committee may, in its sole discretion, pursuant to the provisions set forth
in this Section 17(b), permit the transfer, assignment or other encumbrance of
an outstanding Option, unless such Option is an Incentive Stock Option and the
Committee and the Participant intend that it shall retain such status. Subject
to the approval of the Committee and to any conditions that the Committee may
prescribe, a Participant may, upon providing written notice to Huron, elect to
transfer any or all Options granted to such Participant pursuant to the Plan to
members of his or her immediate family, including, but not limited to, children,
grandchildren and spouse or to trusts for the benefit of such immediate family
members or to partnerships in which such family members are the only partners;
provided, however, that no such transfer by any Participant may be made in
exchange for consideration. Any such transferee must agree, in writing, to be
bound by all terms and conditions of the Plan.

(c)
Beneficiary. A Participant may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

18.
Miscellaneous.

(a)
Notices. Any notice or document required to be filed with the Committee under
the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of Huron at its principal executive
offices. The Committee may, by advance written notice to affected persons,
revise such notice procedure from time to time. Any notice required under the
Plan (other than exercise notice) may be waived by the person entitled to
notice.

(b)
Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be in writing filed with the applicable Committee at such times, in such
form, and subject to such restrictions and limitations, not inconsistent with
the terms of the Plan, as the Committee shall require.

(c)
Agreement. The Committee may require a Participant to enter into an Agreement
evidencing the Award, which Agreement shall contain such terms and conditions,
not inconsistent with the Plan, as the Committee determines in its discretion.

(d)
Liability for Cash Payments. Subject to the terms and conditions of the Plan,
Huron and each Affiliate shall be liable for payment of cash due under the Plan
with respect to any Participant to the extent that such benefits are
attributable to the service rendered for Huron or the Affiliate, as applicable,
by the Participant. Any disputes relating to the liability of Huron or an
Affiliate for cash payments shall be resolved by the Committee.

(e)
Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

(f)
Gender and Number. Where the context admits, words in any gender shall include
any other gender, words in the singular shall include the plural and the plural
shall include the singular.

(g)
Expenses and Receipts. The expenses of the Plan shall be paid by Huron. Any
proceeds received by Huron in connection with any Award may be used for general
corporate purposes.

(h)
Applicable Law, Venue. Except to the extent preempted by any applicable federal
law, the Plan shall be construed and administered in accordance with the laws of
the State of Delaware without reference to its principles of conflicts of law.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Chicago, Illinois.

(i)
No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
other Awards, or other property shall be



15

--------------------------------------------------------------------------------





issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
19.
Severability. If any provision of the Plan is held to be invalid or
unenforceable, the other provisions of the Plan shall not be affected but shall
be applied as if the invalid or unenforceable provision had not been included in
the Plan.

20.
Foreign Employees. Notwithstanding any other provision of the Plan to the
contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which Huron or an Affiliate operates or
has employees.





16